EDN SOVINTEL
2005 STOCK APPRECIATION RIGHTS BONUS PLAN

STOCK APPRECIATION RIGHTS AWARD AGREEMENT

To:

Date:

EDN Sovintel (“Sovintel”), pursuant to the EDN Sovintel 2005 Stock Appreciation
Rights Bonus Plan (the “Plan”), has granted you Stock Appreciation Rights
(“SARs”) Awards under the Plan. These Awards are subject to all of the terms and
conditions as set forth in the Plan, a copy of which is attached hereto and
incorporated herein in its entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan.

Date of Grant: [insert date]

Date of Expiration: [insert Date of Grant + 5 years]

Total Number of Stock Appreciation Rights Subject to this Award: [insert # ]
(divided 25% subject to performance vesting and 75% subject to time vesting) —

      1.) SARs Subject to Performance Vesting: [insert # equal to 25% of total]

 
   
•
  [Base OR Premium Base] Value Per Share: [insert $]

      2.) SARs Subject to Time Vesting: [insert # equal to 75% of total]

 
    • 1st anniversary of the date of grant – [insert # equal to 33%]




  •   Premium Base Value Per Share: [insert $]



  •   2nd anniversary of the date of grant — [insert # equal to 33%]



  •   Premium Base Value Per Share: [insert $]



  •   3rd anniversary of the date of grant - [insert # equal to 33%]



  •   Premium Base Value Per Share: [insert $]         Vesting Schedule: Stock
Appreciation Rights Awards shall vest in the amounts set forth above as follows:

Performance Vesting. Vesting of the Performance Vesting portion of the SAR Award
shall vest in full only upon the Common Stock of Golden Telecom, Inc. (the
“Company”) achieving a closing trading price of at least [insert $] per share
for thirty (30) consecutive days as determined in the sole discretion of
Sovintel. If the Company’s Common Stock does not achieve a closing trading price
of at least [insert $] per share for thirty (30) consecutive days within three
(3) years of the Date of Grant, such portion of the Award shall expire by its
terms and shall not be exercisable by you.

Time Vesting. Vesting of the Time Vesting portion of the SAR Award shall vest
incrementally in accordance with the schedule set forth above on each one year
anniversary of the Date of Grant, provided that you continue to be employed by
Sovintel as of each such anniversary date.

     
Settlement:
Exercisability:
  A Grantee shall exercise his Stock
Appreciation Rights in accordance with the
requirements of the Plan. In connection
with a proper exercise of your Award, you
will receive CASH equal in value to the
positive difference between the Base Value
(or Premium Base Value) and the Final Value
multiplied by the number of Stock
Appreciation Rights being exercised.
Vested Awards shall be exercisable by you
only until the fifth (5) anniversary of the
Date of Grant. Awards that remain
unexercised after such date shall expire by
their terms.
 
   
Withholding:
  Sovintel shall be entitled to withhold from
any settlement of Stock Appreciation Rights
Awards under the Plan the cash necessary to
cover applicable taxes and, if the amount of
such withholding is insufficient, Sovintel
may require you or your beneficiary, if
applicable, to pay to Sovintel the amount
required to be withheld in taxes.
 
   
Award Not a
Service Contract:
 
Your Stock Appreciation Rights Award is not
an employment or service contract, and
nothing in your Award shall be deemed to
create in any way whatsoever any obligation
on your part to continue in the employ of
Sovintel or a subsidiary, or of Sovintel or
a subsidiary to continue your employment.
In addition, nothing in your Award shall
obligate Sovintel or a subsidiary, their
respective shareholders, Boards of
Directors, Officers or Employees to continue
any relationship that you might have as an
Employee of Sovintel or a subsidiary.
 
   
Notices:
  Any notices provided for in your Award or
the Plan shall be given in writing and shall
be deemed effectively given upon receipt or,
in the case of notices delivered by Sovintel
to you, at your address as shown in
Sovintel’s records.
 
   
Governing Plan
Document:
 
Your Stock Appreciation Rights Award is
subject to the provisions of the Plan, the
provisions of which are hereby made a part
of your Award, and is further subject to all
interpretations, amendments, rules and
regulations which may from time to time be
promulgated and adopted pursuant to the
Plan. In the event of any conflict between
the provisions of your Award and those of
the Plan, the provisions of the Plan shall
control.
 
   
Beneficiary
Designation:
 
The Plan grants you the right to designate a
beneficiary to receive your Awards in the
event you predecease the date such Award,
once exercised, is distributable to you.
You may change your beneficiary designation
at any time, subject to the restrictions
provided below, by doing so in writing and
submitting such written notice to Sovintel,
which shall (i) attach a copy of such change
to this document and (ii) mark the
beneficiary designation line of this
document as “Amended Effective as of [the
date of your change submission].”

Prior to making any payment to your designated beneficiary, Sovintel shall have
the ability to consult with legal counsel on the permissibility of making such
payment under applicable Russian Federation law. If you are legally married at
the time of the designation, and the designated beneficiary is not your spouse,
then a written consent of your spouse will be required to be provided by you, or
else Sovintel may not pay benefits under the Plan to the designee named and the
benefit would pass to your estate under applicable law. Notwithstanding anything
to the contrary in the Plan or in this Award Agreement, to the extent that
Sovintel is advised by legal counsel that payment pursuant to the beneficiary
designation in this Award Agreement would violate applicable Russian Federation
law, Sovintel shall, with respect to such payment, follow the law of the Russian
Federation which applies to property of a descendent when no beneficiary has
been made.

By signing this Award Agreement, you hereby acknowledge and accept that the
aforementioned procedure shall apply with respect to your beneficiary
designations in this Award Agreement.

      Termination of     Employment; Effect    
On Awards:
  In the event that you die, Stock Appreciation
Rights granted hereunder shall expire and thus be
rendered not exercisable either by you or as
appropriate (subject to the limitations herein on
beneficiary designation), your beneficiary, on
the ninety-first (91st) day following the date of
death.

In the event that you terminate your employment with Sovintel other than for the
reasons set forth in Section 3.03 of the Plan, Stock Appreciation Rights granted
hereunder shall expire and thus be rendered not exercisable by you or as
appropriate (subject to the limitations herein on beneficiary designation), your
beneficiary, on the thirty-first (31st) day following the effective date of the
termination of your employment.

              Additional Terms/             Acknowledgements:The undersigned
recipient of a Stock Appreciation Rights Award

 
            acknowledges receipt of, and understands and agrees to, this Award
Agreement and

 
            the Plan. The undersigned further acknowledges that as of the date
of each such

 
            Award, this Agreement and the Plan set forth the entire
understanding between you

 
            and Sovintel regarding the acquisition of the rights conferred by
the Plan and

 
            supersede all prior oral and written agreements on that subject with
the
   
 
            exception of Awards previously granted and delivered to you under
the Plan.

 
           
EDN Sovintel
      Grantee:  

By:
 
 
 

 
           
Title:
  Signature   Date:   Signature


 
           
Date:
 
 
 

 
     
 


Beneficiary Designation:

     

Name Address

Attachment: EDN Sovintel, Inc. 2005 Stock Appreciation Rights Bonus Plan

